In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Baisley, J.), dated January 31, 2003, which denied her motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff allegedly was injured when a hot water heater, servicing the apartment he rented from the defendant, exploded. The defendant established her entitlement to judgment as a matter of law by demonstrating that she neither created nor had actual or constructive knowledge of the allegedly dangerous condition that caused the plaintiffs injuries (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]; Clarke v Brooklyn Union Gas Co., 297 AD2d 779 [2002]). In response, the plaintiff, who relied on a report from an expert that lacked any probative value (see Leggio v Gearhart, 294 AD2d 543 [2002]; Avella v Jack LaLanne Fitness Ctrs., 272 AD2d 423 [2000]; Levitt v County of Suffolk, 145 AD2d 414 [1988]), failed to raise a triable issue of fact (see Clarke v Brooklyn Union Gas Co., supra at 779; Mittendorf v Brooklyn Union Gas Co., 195 AD2d 449 [1993]). Accordingly, the Supreme Court should have granted the defendant’s motion for summary judgment dismissing the complaint. Florio, J.P., Schmidt, Mastro and Rivera, JJ., concur.